                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

COLOR EVENTS, BV,

       Petitioner,

v.                                                      Case No. 6:18-cv-648-Orl-37DCI

MULTI TALENT AGENCY, INC.,

      Respondent.
_____________________________________

                                         ORDER

       Petitioner commenced the instant action seeking to confirm an arbitration award

related to the breach of a performance agreement between Petitioner and Respondent.

(Doc. 1.) Despite being served, Respondent failed to appear or otherwise respond in time,

so the Clerk entered default. (See Docs. 17, 18, 19.) Now Petitioner moves for final default

judgment against Respondent. (Doc. 20 (“Motion”).)

       On referral, U.S. Magistrate Judge Daniel C. Irick recommends granting the

Motion, as the well-pled allegations of the Petition and supporting exhibits adequately

establish the basis for default judgment under Federal Rule of Civil Procedure 55. (See

Doc. 22, pp. 2–4 (“R&R”).) Furthermore, Petitioner seeks an amount certain in damages

based on supporting documentation, with a reduction for amounts Petitioner has

received. (Id. at 4; see also Doc. 20, p. 2.) With this, good cause exists to enter default

judgment in the amount of $310,708.26 plus post-judgment interest at a rate of 10% per

annum. (See Doc. 22, p. 4.)


                                            -1-
       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no error, the Court

concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc.

              22) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Petitioner Color Events, BV’s Motion for Final Default Judgment Against

              Respondent Multi Talent Agency, Inc. and Incorporated Memorandum of

              Law (Doc. 20) is GRANTED.

       3.     The Clerk is DIRECTED to enter judgment in favor of Petitioner Color

              Events, BV and against Respondent Multi Talent Agency, Inc. in the

              amount of $310,708.26 plus post-judgment interest at a rate of 10% per

              annum.

       4.     The Clerk is further DIRECTED to close the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on October 2, 2018.




Copies to:

                                             -2-
Counsel of Record




                    -3-
